        Erik M. Bashian, Esq.
        T: (516) 279-1554
        F: (516) 213-0339
        eb@bashpaplaw.com



                                                                                          VIA CM/ECF



                                                                                  July 9, 2021

        United States District Judge John P. Cronan
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                  Re:     Mercer v. Mainco, LLC, Case No. 1:21-cv-03664-JPC

        Dear District Judge Cronan:

                This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
        above-referenced action. As we previously informed, the above referenced action has been
        settled and that the parties have now finalized a settlement agreement for execution. We
        anticipate that the agreement will be fully executed shortly hereafter. Respectfully, we are
        requesting together with counsel for the defendant a final stay of all deadlines and conferences
        for a period of up to thirty (30) days so that the parties can file a stipulation of dismissal.

                  We thank this Honorable Court for its time and consideration in this matter.
The parties' request is granted. If the parties have not
submitted a stipulation of dismissal by August 9, 2021, they             Respectfully submitted,
shall submit a joint letter regarding the status of settlement
discussions by that date.                                                BASHIAN & PAPANTONIOU, P.C.

SO ORDERED.                                                              /s/ Erik M. Bashian
                                                                         ________________________
Date:   July 9, 2021       _____________________                         Erik M. Bashian, Esq.
        New York, New York JOHN P. CRONAN
                           United States District Judge
        cc:       All Counsel of Record (via ECF)




           500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM

        84506v1
